Citation Nr: 0518497	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  96-34 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gum disability.

2.  Evaluation of xerostomia, currently rated as 30 percent 
disabling.

3.  Evaluation of partial loss of taste, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971 and from December 1972 to May 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1995 and February 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the March 1995 rating 
decision, the RO denied service connection for a dental 
condition, to include a gum disability.  In the February 1997 
rating decision, the RO granted service connection for 
partial loss of taste with xerostomia, effective May 11, 
1994, and assigned an overall 10 percent disability rating 
for the two disabilities, effective that same date.  In 
September 1999 the veteran presented oral testimony at a 
videoconference hearing before a Veterans Law Judge.  In 
October 1999 the Board remanded the claims for further 
development.  In a May 2002 rating decision, the RO granted 
separate ratings for xerostomia and partial loss of taste and 
assigned 30 and 10 percent disability ratings, respectively, 
for the two disabilities, effective May 11, 1994.  In 
February 2003 the Board requested additional development on 
the issues on appeal, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  In June 2003 the Board remanded 
the claims for further development pursuant to Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Since the Veterans Law Judge 
who conducted the hearing in September 1999 is no longer 
employed by the Board, the Board wrote to the veteran in May 
2005 and asked him whether he wanted another Board hearing.  
Later that month, the veteran indicated that he did not want 
another hearing.

The issue of service connection for a gum disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  Xerostomia has been manifested by discomfort, a moderate 
dysphagia and a marked speech impediment.  

2.  Xerostomia has not caused a marked interference with 
employment and has not required frequent periods of 
hospitalization.

3.  The partial loss of taste has not caused a marked 
interference with employment and has not required frequent 
periods of hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for Xerostomia, manifested by discomfort and dysphagia have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7203 (2004).

2.  The criteria for a 30 percent evaluation for Xerostomia, 
manifested by a speech impediment have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 
4.114, Diagnostic Code 7202 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for partial loss of taste have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.87a, 
Diagnostic Code 6276 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Initially, the Board finds that all relevant facts regarding 
the issues decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify or assist.  See 38 U.S.C.A. §§ 
5103, 5103A, 5107(a) (West 2002).  As discussed below, the 
development conducted by VA in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107(a) 
(West 1991) and the new provisions of 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rules implementing the VCAA are 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vt. App. 183, 187 
(2002).  In August 2003, more than six after the February 
1997 rating decision was promulgated, the agency of original 
jurisdiction (AOJ), provided explicit notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA.  
Specifically, the veteran was notified that VA has a duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  The veteran was notified that he should identify 
medical treatment and that VA would request identified 
medical evidence.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ adjudications of the claims, 
the veteran was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  The AOJ obtained 
additional VA medical records, and the veteran was afforded 
another VA examination.  The veteran identified private 
medical records, and the AOJ obtained most of them.  The 
timing-of-notice error was sufficiently remedied by the 
process carried out after the VCAA letter so as to provide 
the veteran with a meaningful opportunity to participate 
effectively in the processing of his claims by VA.  Moreover, 
neither the veteran or his representative has alleged any 
prejudice with respect to the timing of the VCAA 
notification, nor has any been shown.  Mayfield v. Nicholson, 
No. 02-1077, U.S. Vet. App. (April 14, 2005).

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claims in the possession of the Federal 
government - past treatment records with the military during 
active service and VA medical records - have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ obtained 
most of the identified private medical records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The veteran was afforded VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The veteran has not identified any recent treatment by VA or 
any other source.  

In addition, the February 1997, August 1997, and May 2002 
rating decisions, and the April 1997, August 1997, February 
1999, May 2002, and August 2004 supplemental statements of 
the case (SSOCs) informed the veteran of the evidence in the 
possession of VA.  With regard to the records of Dr. Theilen, 
the AOJ asked that doctor twice in 2003 to provide his 
treatment records.  That doctor never submitted his actual 
treatment records to the AOJ and, instead, submitted 
statements.  The AOJ made reasonable efforts to obtain the 
actual treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  As to informing the veteran of the inability to 
obtain those records, the AOJ informed the veteran in 
December 2003 of their attempt to obtain those records.   See 
38 U.S.C.A. § 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  In any 
event, that doctor provided two statements with regard to the 
two visits to his office by the veteran in which he described 
the veteran's medical history, examination findings, 
impressions, and recommendations.  

In the August 2003 VCAA letter, the AOJ asked the veteran to 
identify - and if possible provide - evidence pertaining to 
his claims.  In August 2004, the veteran indicated that he 
had no additional evidence to furnish.  In a January 2005 
letter, the AOJ told the veteran to submit any additional 
evidence concerning his claims to the Board.  Based on the 
above, the AOJ substantially complied with the fourth notice 
element - requesting that the claimant provide any evidence 
in the claimant's possession that pertains to the claim - and 
in any event, based on the August 2004 response of the 
veteran, any lack of explicit request is harmless error.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. § 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

II.  Factual Background

The veteran underwent a VA examination in September 1996.  He 
complained of difficulty with salivary secretions, and 
reported that he used salivary substitutions.  Physical 
examination revealed xerostomia.  There were no secretions 
from the submandibular glands bilaterally.  There was 
mucositis secondary to radiation changes.  The diagnosis was 
xerostomia with mucositis.

In an April 1997 statement, Dr. Kralicke, a private dentist, 
noted that the veteran complained of a lack of taste.  That 
doctor indicated that the complaint would be consistent with 
xerostomia and difficulty in swallowing.

The veteran was afforded a VA examination in May 1997.  He 
reported that he had a loss of sensation and taste of his 
tongue.  He indicated that he had trouble with food balling 
up in his mouth and that he had to wash food down very 
carefully.   He reported that, while he had difficulty 
swallowing in the upper esophagus, he could still swallow, 
and he maintained a steady weight.  Physical examination 
revealed a dry mouth.  The examiner indicated that the 
veteran had a loss of sense of taste and that he permanently 
had a dry mouth.  The examiner noted that he had difficulty 
chewing his food because of the dryness and that sometimes 
food balled up in his throat.  The examiner reported that 
swallowing was difficult, but that the veteran was able to 
swallow.  

In a May 3, 1999, statement, Dr. Theilen reported that he 
examined the veteran that day.  The doctor noted that the 
veteran currently had extreme mouth dryness.  The doctor 
indicated that a physical examination confirmed a very dry 
tongue.  The doctor reported that there was some smoothness 
of the papillae of the tongue due to long-term xerostomia and 
that there was a distinct lack of moisture of the tongue and 
the mucous surfaces of the mouth.  The doctor noted that the 
oropharynx looked a little better with more saliva present, 
but that the mouth was extremely dry.  The doctor's 
impression was severe xerostomia secondary to parotidectomies 
and oral radiation therapy.  The doctor stated that the 
veteran's disability was continued discomfort, difficulty 
speaking, and difficulty swallowing comfortably.

At the September 1999 hearing, the veteran testified that 
unless he was constantly drinking water, he had difficulty 
talking because when he talked more, his mouth became drier, 
which resulted in his tongue sticking to the side or roof of 
his mouth.  He also indicated that he had difficulty 
swallowing at every meal.  In particular, he stated that he 
had to eat soft food and cut up solid foods into small bits 
and wash it down with liquid.  He indicated that it was 
painful when food would get stuck in his throat.  He added 
that he could still taste salty and bitter foods, but that 
everything else tasted bland.  He reported that he worked 40 
hours a week as a postal clerk for the United States Post 
Office with occasional overtime.  He stated that his only job 
impairment was that he had to frequently leave his station to 
go get water and that he had not taken sick leave due to his 
disabilities because he scheduled medical appointments when 
he was not working.

The veteran was afforded a VA examination in May 2003.  He 
complained of loss of taste with a very dry mouth.  He 
indicated that he had moderate difficulty swallowing.  He 
reported that he was able to swallow liquids and that if he 
chopped up solid food and used liberal amounts of liquid to 
wash it down, he could manage to swallow solid food.  He 
noted that at times, his food got stuck in the upper 
esophagus and that he had to regurgitate it.  He stated that 
at times, his food rolled up into small balls in his throat 
and tended not to go down.  He reported moderate problems 
talking.  He indicated that if he talked for an extended 
period of time, his very dry tongue tended to stick to the 
roof of his mouth.  

Physical examination of the mouth and oropharynx revealed a 
very dry tongue.  There appeared to be some reaction of 
mucosa involving the oral cavity secondary to post-radiation 
changes.  Palpation of the masseter muscles indicated that 
they were intact and that there was no shift of the mandible 
past the midline.  The trigeminal (fifth cranial) nerve 
appeared to be intact.  The diagnoses were loss of taste, 
moderate-to-severe xerostomia, and moderate dysphagia.  The 
examiner noted that the problems of loss of taste, dry mouth, 
difficulty swallowing, and difficulty talking were all very 
consistent with the combination of post-radiation changes and 
having both parotid glands removed in the past.  The examiner 
also indicated that it seemed apparent that the accessory 
salivary glands had been significantly affected by the 
radiation therapy done in 1990.

The veteran underwent a VA neurological examination in 
October 2003.  He reported that he had had progressive 
symptoms of loss of taste and very dry mouth.  He said that 
he could taste salty or bitter foods to a minimal degree, but 
other than that his sense of taste was almost virtually gone.  
He indicated that the dryness of his mouth caused him to have 
difficulty swallowing liquids.  In particular, he reported 
that he could swallow soft drinks better than tea or milk.  
He noted that he had to have any solid foods chopped up 
before he could try to eat them.  He said that otherwise, the 
food would stick in the base of his throat or in his upper 
esophagus, and that he would need to drink liquids to wash it 
down.  He stated that at times he actually had to regurgitate 
his food because it stuck to the base of his throat.  He said 
that because of the dryness of his mouth, he had trouble 
talking.  He reported that if he talked for five to ten 
minutes, his tongue would stick to the roof of his mouth and 
that he would have to drink liquids to lubricate his tongue.  
He indicated that the worked as a postal clerk.  

Physical examination revealed that the cranial nerves 
reflected minimal diplopia on the right lateral gaze and that 
otherwise the cranial nerves were entirely normal.  The mouth 
showed only minimal secretions.  The impressions included 
chronic xerostomia with a slight progression and a loss of 
taste.  The examiner indicated that the veteran's speech 
impediment was secondary to the sticking of his tongue to the 
roof of his mouth because of the lack of oil secretions.  The 
examiner noted that the veteran did not have any impairment 
of his cranial nerves or definable neuritis or neuralgia from 
the cranial nerves.

The report of an October 2003 VA dental examination reflects 
a diagnosis of severe xerostomia.  

In a November 13, 2003, statement, Dr. Theilen reported that 
he evaluated the veteran that day.  The doctor indicated that 
the veteran's last visit was on May 3, 1999, and that since 
then, his mouth had been slowly getting even more dry.  The 
doctor stated that a physical examination of the oral cavity 
showed significant dryness of the mucous membranes with 
obvious sticking of the mucosa to dry objects, such as the 
tongue blade.  The doctor said that he could not get saliva 
from either of the Wharton's ducts or the Stinson's duct.  
The doctor noted that his impressions included xerostomia 
(dry mouth) and discomfort and ongoing mouth problems 
secondary to xerostomia.  The doctor recommended lubrication 
as much as possible with water.  Regarding disability, the 
doctor noted that the xerostomia was certainly causing quite 
a bit of discomfort and made it difficult for the veteran to 
speak for long periods of time and to swallow.

In the May 2004 rating decision, the RO denied service 
connection for a speech impediment on the basis that it was a 
complaint or symptom and not a ratable entity and that it 
should be rated as a part of the service-connected 
xerostomia.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but also the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

38 C.F.R. § 4.124a, Diagnostic Code 8205 gives the criteria 
for evaluating paralysis of the fifth (trigeminal) cranial 
nerve.  Incomplete, moderate paralysis is rated as 10 percent 
disabling.  Incomplete, severe paralysis warrants a 30 
percent evaluation.  Complete paralysis is rated as 50 
percent disabling.  Evaluating paralysis of the fifth cranial 
nerve is dependent upon relative degree of sensory 
manifestations or motor loss.  38 C.F.R. § 4.124a, Diagnostic 
Code 8205 (2004).

38 C.F.R. § 4.114, Diagnostic Code 7203 lists the criteria 
for rating stricture of the esophagus.  Moderate stricture of 
the esophagus warrants a 30 percent disability rating.  
Severe stricture of the esophagus that permits liquids only 
is rated as 50 percent disabling.  A stricture of the 
esophagus permitting passage of liquids only with marked 
impairment of general health warrants an 80 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7203 (2004).

38 C.F.R. § 4.114, Diagnostic Code 7202 provides the criteria 
for rating loss of tongue, whole or in part.  A 30 percent 
rating is warranted for loss of tongue with marked speech 
impediment.  Loss of one-half or more of the tongue is rated 
as 60 percent disabling.  Loss of the tongue with an 
inability to communicate by speech warrants a 100 percent 
evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7202 (2004).

38 C.F.R. § 4.97, Diagnostic Code 6519 gives the criteria for 
evaluating complete organic aphonia.  A constant inability to 
speak above a whisper is rated as 60 percent disabling.  A 
constant inability to communicate by speech warrants a 100 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6519 
(2004).

A complete loss of taste warrants a 10 percent rating.  
38 C.F.R. § 4.87a, Diagnostic Code 6276 (2004).

Separate disabilities arising from a single disease entity 
are to be rated separately.  Esteban v. Brown, 6 Vet. App. 
259, 261(1994); Bierman v Brown, 6 Vet. App. 125 (1994); 38 
C.F.R. § 4.25(b) (2004).  Nevertheless, the evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2004).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim - a practice known 
as "staged rating."  In this case, the conditions have not 
changed and uniform evaluations, rather than a "staged 
ratings," are warranted.

A.  Xerostomia

The RO rated the xerostomia by analogy to paralysis of the 
fifth (trigeminal) cranial nerve and assigned a 30 percent 
evaluation under Diagnostic Code 8205.  There is no evidence, 
by analogy or in actuality, of a complete paralysis of the 
fifth cranial nerve.  At the May 2003 VA examination, 
palpation of the masseter muscles indicated that they were 
intact and that there was no shift of the mandible past the 
midline.  The trigeminal (fifth cranial) nerve appeared to be 
intact.  At the October 2003 VA neurological examination, the 
cranial nerves reflected minimal diplopia on the right 
lateral gaze, but otherwise the cranial nerves were entirely 
normal.  The October 2003 VA examiner indicated that the 
veteran did not have any impairment of his cranial nerves or 
definable neuritis or neuralgia from the cranial nerves.  
Therefore, a higher rating under Diagnostic Code 8205 is not 
warranted.

The xerostomia is manifested by discomfort, difficulty with 
swallowing, and difficulty with speech.  In the May 2004 
rating decision, the RO denied service connection for a 
speech impediment on the basis that it was a complaint or 
symptom and not a ratable entity and that it should be rated 
as a part of the service-connected xerostomia.  The Board 
finds that it is appropriate to rate the discomfort and 
dysphagia as analogous to a stricture of the esophagus and to 
rate the speech impediment as analogous to a loss of the 
tongue.  Even though there is no actual stricture of the 
esophagus found on examination or an actual loss of tongue, 
the symptoms of dysphagia and speech impediment are 
considered under Diagnostic Codes 7203 and 7202, 
respectively.  

As for the dysphagia, at the May 1997 VA examination, the 
veteran reported that he had trouble with food balling up in 
his mouth and that he had to wash food down very carefully.  
The May 1997 VA examiner reported that swallowing was 
difficult, but that the veteran was able to swallow.  At the 
September 1999 hearing, the veteran stated that he had 
difficulty swallowing at every meal.  In particular, he 
testified that he had to eat soft food and cut up solid foods 
into small bits and wash it down with liquid.  At the May 
2003 VA examination, the veteran reported that he was able to 
swallow liquids and that if he chopped up solid food and used 
liberal amounts of liquid to wash it down, he could manage to 
swallow solid food.  The May 2003 VA examiner diagnosed 
moderate dysphagia.  At the October 2003 VA examination, the 
veteran stated that he now had difficulty swallowing liquids 
with soft drinks being easier to swallow than tea or milk.  
With regard to solid foods, he reported complaints similar to 
the ones he noted at the May 2003 VA examination. The 
diagnosis of moderate dysphagia with the veteran's complaints 
is analogous to a moderate stricture of the esophagus.  As 
the veteran is able to swallow solids, albeit in small bites 
and with liquid, the dysphagia is not analogous to a severe 
stricture of the esophagus permitting liquids only.  
Accordingly, a rating in excess of 30 percent under 
Diagnostic Code 7203 is not warranted.

With regard to the speech impediment, the veteran testified 
at the September 1999 hearing that unless he was constantly 
drinking water, he had difficulty talking because when he 
talked more, his mouth became drier, which resulted in his 
tongue sticking to the side or roof of his mouth.  At the May 
2003 VA examination, the veteran reported moderate problems 
talking.  He indicated that if he talked for an extended 
period of time, his very dry tongue tended to stick to the 
roof of his mouth.  At the October 2003 VA examination, the 
veteran reported complaints similar to the one he noted at 
the September 1999 hearing and the May 2003 VA examination.  
In particular, he reported that if he talked for five to ten 
minutes, his tongue would stick to the roof of his mouth and 
that he would have to drink liquids to lubricate his tongue.  
The October 2003 VA examiner indicated that the veteran's 
speech impediment was secondary to the sticking of his tongue 
to the roof of his mouth because of the lack of oil 
secretions.  Also, in the November 2003 statement, Dr. 
Theilen noted that the xerostomia made it difficult for the 
veteran to speak for long periods of time.  As the veteran 
cannot speak more than five to ten minutes without a speech 
impediment from dryness, his speech impediment is analogous 
to a loss of tongue with a marked speech impediment.  
However, since the veteran can speak up to five minutes 
without an impediment, his speech impediment is not analogous 
to loss of one-half or more of the tongue.  Thus, a separate 
30 percent rating under Diagnostic Code 7202 is warranted. 

Speech impediment is also considered in evaluating aphonia 
under Diagnostic Code 6519.  In this case, there is no 
evidence that the veteran has complete organic aphonia.  
Moreover, there is no evidence that the veteran has a 
constant inability to speak above a whisper.  Thus, a higher 
rating under Diagnostic Code 6519 by analogy is not 
warranted.

Also, the Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher or separate rating.  

The Board does not find that a referral for consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order for xerostomia.  The evidence 
in this case fails to show that the veteran's xerostomia has 
caused a marked interference with any employment, or that 
such has been requiring frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In particular, the 
veteran has been working as a postal clerk for forty hours a 
week plus overtime.  The Board notes that he reported that 
his only job impairment was that he had to frequently leave 
his station to go get water and that he had not taken sick 
leave due to his disabilities because he scheduled medical 
appointments when he was not working.  Consequently, the 
Board finds that a referral for extraschedular consideration 
is not warranted.

B.  Loss of taste

The veteran is receiving the maximum schedular rating for 
loss of taste.  Therefore, he can only obtain a higher rating 
on an extraschedular basis.  The Board does not find that a 
referral for consideration of an extraschedular rating under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is in order.  
The evidence in this case fails to show that the veteran's 
loss of taste has caused a marked interference with any 
employment, or that such has been requiring frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  As 
stated above, the veteran has been working as a postal clerk 
for forty hours a week plus overtime.  The Board notes that 
he reported no job impairment regarding his ability to taste 
and that he had not taken sick leave due to his disabilities 
because he scheduled medical appointments when he was not 
working.  In fact, he does not even have a complete loss of 
taste.  At the October 2003 VA examination, the veteran 
reported that he could still taste salty and bitter foods to 
a minimal degree.  Accordingly, the Board finds that a 
referral for extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 30 percent for discomfort and 
speech impediment from xerostomia is denied.

A separate 30 percent disability rating for difficulty 
swallowing from xerostomia is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

An evaluation in excess of 10 percent for loss of taste is 
denied.


REMAND

In the June 2003 remand, the Board directed the RO to issue a 
statement of the case (SOC) on the issue of service 
connection for a gum disability.  The RO did not issue a SOC 
on that claim. Therefore, the RO did not comply with the 
directives of the June 2003 remand.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Accordingly, this case is remanded for the following:

The AMC should issue the veteran a 
statement of the case on the issue of 
service connection for a gum disability.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


